 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     ANDREW DAVIES,
11                                                        Case No.: 2:19-cv-01987-GMN-NJK
            Plaintiff(s),
12                                                                        Order
     v.
13                                                                 [Docket Nos. 18, 19]
     GOVERNMENT EMPLOYEES
14   INSURANCE COMPANY,
15          Defendant(s).
16         Pending before the Court is a stipulation to stay discovery related to the extra-contractual
17 claim until there is resolution of Defendant’s motion to dismiss. Docket No. 19; see also Docket
18 No. 6 (motion to dismiss). For good cause shown, the stipulation is GRANTED and discovery
19 related to the extra-contractual claim is STAYED. All other discovery shall proceed. In the event
20 resolution of the motion to dismiss does not result in disposition of the extra-contractual claim,
21 then an amended joint discovery plan must be filed within 14 days of the resolution of that motion.
22         In light of the above, the motion to stay discovery (Docket No. 18) is DENIED as moot.
23         IT IS SO ORDERED.
24         Dated: February 26, 2020
25                                                              ______________________________
                                                                Nancy J. Koppe
26                                                              United States Magistrate Judge
27
28

                                                    1
